significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division re company tep rat ad this letter constitutes notice that pursuant to your request of date your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been withdrawn and the case has been closed by this office awaiver of the percent tax under sec_4971 of the internal_revenue_code code has been granted for the above-named plan for the plan_year ending date on the condition that the company's application to the pbgc for a distress termination of the plan is approved if the distress termination application is not approved the company may request that the request for a waiver of the minimum_funding_standard for the plan_year ending date that has been withdrawn be re-opened for consideration the conditional waiver of the percent tax has been granted in accordance with section b of the employee retirement income security act erisa the amount for which the conditional waiver has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of date the end of the plan_year for which the waiver has been granted to the extent such funding deficiency has not been corrected the company is engaged in the design manufacture and sale of electrical porcelain insulators for distribution transmission station and specialty applications to the electrical utility industry the company has incurred significant losses in the past years as the result of an industry wide recession following the rapid and aggressive success of imports into distribution voltage products and a price war for market share between producers of substation post-type insulators a request has been filed with the pbgc to effect a distress termination of the plan this request is still pending this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in ’ to the manager ep compliance unitin _ and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours fa a donna m prestia manager employee_plans actuarial group
